DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions

In response to the Election of Species mailed to applicant on 12/19/2021, applicant has made an election with traverse of Species (I), claims 1-11 and 13-18 in the reply filed on 3/25/2022.  The traversal is on the ground(s) that there is not any serious burden on the examiner to examine the claim 12 of the Species (II) with claims directed to the Species (I), see Election of 3/25/2022, page 2. Applicant argues that all features recited in present claim 12 of the Species (II) are found in each of independent claims 1 and 13, see the mentioned Election in page 3.  This is not found persuasive because of the following reasons.
Applicant is respectfully invited to review the features recited in claims 1 and 13 of the Species (I) which is shown in figure 1 and the features recited in claim 12 of the Species (II) which is shown in figure 2. While the features related to “single split electrical panel”, “first circuit breaker” and “second circuit breaker” are recited in each of claims 1, 12 and 13; however, the presence of the fourth circuit breaker and the structural relationships among the third circuit breaker, the fourth circuit breaker and the back-up power in the combination of four circuit breakers and the back-up power recited in each of claims 1 and 13 of the Species (I) is different from the combination of three circuit breakers and the back-up power recited in claim 12 of the Species (II). Applicant should further note that there is not a fourth circuit breaker in the combination of the circuit breakers and the back-up power recited in the Species (II). 
The different structures constituted by different circuit breakers and the structural relationships among the circuit breakers and the back-up power between claims of the Species (I) and (II) require different searches for each structure and thus cause a serious burden on the examiner if an election was not being issued.
The requirement is still deemed proper and is therefore made FINAL.
As a result of applicant’s election and in the light of details as set forth above, claims 1-12 and 13-18 are examined in the present office action, and claims 12 has been withdrawn from further consideration as being directed to a non-elected Species.
This application is in condition for allowance except for the presence of claim 12 directed to an invention non-elected with traverse in the reply filed on 03/25/2022. Applicant is given TWO (2) MONTHS from the date of this letter to cancel the noted claims or take other appropriate action (37 CFR 1.144). Failure to take action during this period will be treated as authorization to cancel the noted claims by Examiner’s Amendment and pass the case to issue. Extensions of time under 37 CFR 1.136(a) will not be permitted since this application will be passed to issue.
The prosecution of this case is closed except for consideration of the above matter.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Claim 2. (Currently amended) The apparatus of claim 1, wherein the relay is configured to be closed and conduct utility power from the utility power source to the second circuit breaker when there is no utility power outage and to be open when there is a utility power outage[[;]].
Allowable Subject Matter



Claims 1-11, 13-18 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claims 1 and 13 are allowed because the prior art of record taken alone or in combination fails to teach or fairly suggest “the second circuit breaker connected through a relay to the utility power source in parallel with the first circuit breaker, the second circuit breaker configured to conduct the utility power from the relay to the first bus bar and the second bus bar of the second panel section when there is no utility power outage, and to be isolated by the relay from the utility power source when there is a utility power outage” and in combination with other limitations
Claim 2-11, and 14-18 are dependent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Regarding claim 1, Bazhinov et al. (US 2020/0020050) discloses  an apparatus for maximizing power of a photovoltaic system to power critical residential loads during a utility power outage [Fig. 1], comprising: a single, split-bus electrical panel including a first panel section of the split-bus electrical panel [main service panel] configured to supply power to non-critical standard electrical loads [par 0010] and a second panel section of the split-bus electrical panel [protected loads panel (PLP)] configured to supply power to critical electrical loads by a back-up system, the critical loads required to be powered during a utility power outage  [par 0008]; a first circuit breaker [125A circuit breaker] in the first panel section connected to a first bus bar [not show coupled to left and right column circuit breakers] and a second bus bar of the first panel section [not show, coupled to left and right column circuit breakers, see Fig. 1], the first circuit breaker configured to conduct utility power from a utility power source [the first circuit breaker coupled to utility power source via a meter, see Fig. 1]; a second circuit breaker [50A circuit breaker] in the second panel section [PLP] connected to a first bus bar and a second bus bar of the second panel section [not show, coupled to left and right column circuit breakers, see Fig. 1], the second circuit breaker connected through [automatic transfer switch (ATS)] to the utility power source in series with the first circuit breaker [see Fig. 1], the second circuit breaker configured to conduct the utility power from the (relay) ATS to the first bus bar and the second bus bar of the second panel section when there is no utility power outage, and to be isolated by the relay from the utility power source when there is a utility power outage [par 0010]; a third circuit breaker in the second panel section connected to the first bus bar and the second bus bar of the second panel section, and connected to a renewable energy power source of the back-up system, configured to conduct renewable energy power to the first bus bar and the second bus bar of the second panel section [circuit breaker of the PLP coupled to PV via PV inverter for providing power into the PLP for the critical loads, see Fig. 1, par 0010]; and a fourth circuit breaker in the second panel section connected to the first bus bar and the second bus bar of the second panel section, and connected to a back-up power source of the back-up system, configured to conduct back-up power to the first bus bar and the second bus bar of the second panel section to supplement the renewable energy power at least when a utility power outage is detected by the back-up power source [see Fig. 1, par 0010-0012].
Bazhinov et al. does not disclose the second circuit breaker connected through a relay to the utility power source in parallel with the first circuit breaker, the second circuit breaker configured to conduct the utility power from the relay to the first bus bar and the second bus bar of the second panel section when there is no utility power outage, and to be isolated by the relay from the utility power source when there is a utility power outage.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN T VU whose telephone number is (571)270-1723. The examiner can normally be reached M-T: 7-5.30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOAN T VU/Primary Examiner, Art Unit 2836